FILED
                             NOT FOR PUBLICATION                             JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ISIDORO PABLO-PABLO, AKA                         No. 12-71054
Teodoro Pablo-Pablo,
                                                 Agency No. A088-735-577
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      The 90-day stay of proceedings in this case expired on June 15, 2015. Thus,

the respondent’s motion to lift the stay is denied as moot.

      Isidoro Pablo-Pablo, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Pablo-Pablo failed to establish it is more likely than not he would be tortured at the

instigation of or with the acquiescence of the government if returned to Guatemala.

See id. at 1073.

      In denying withholding of removal, however, the agency found Pablo-Pablo

failed to establish past persecution or a fear of future persecution on account of a

protected ground. When the IJ and BIA issued their decisions in this case, they did

not have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707

F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s

decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Pablo-Pablo’s

withholding of removal claim to determine the impact, if any, of these decisions.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this


                                           2                                    12-71054
remand, we do not reach Pablo-Pablo’s remaining challenges to the agency’s

denial of his withholding of removal claim.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  12-71054